DETAILED ACTION
Response to Amendment
In the amendment dated 7/5/22, the following has occurred: Claims 1, 12, 14-15, and 19 have been amended; and new Claims 20-21 have been added.
The title objection has been withdrawn.
Claims 1-21 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 7/5/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., US 20170040653 (hereinafter, Morris).
	Morris discloses a battery comprising
a first housing element (2) and a second housing element (3) that jointly form an inner chamber (5) for receiving a battery module (10) (see “… inlet coolant manifold… 56… outlet coolant manifold… 57… a common outlet channel 53… electrical cells 2a, 2b…” [0181, 0144], Figs. 1-4),
wherein a plurality of battery cells (6) of the battery module (10) that are interconnected to one another in series and/or parallel in an electrically conductive manner are arranged in the inner chamber (5) (see “… plurality of said electrical cells is electrically connected in series… in parallel…”, [0045, 0046]),
wherein a first element (8) of a battery control system is arranged on the inner chamber (5),
wherein the first housing element (2) forms a first temperature control structure (101) on a face that is remote from the inner chamber (5) (see “… electrical connecting means 17… elongate bracket 20…”, [0152], “… back plate 81 comprises an inlet and an outlet fluid connection, fluidly connected to the plurality of fluid conduit members…”, [0198], Fig. 1-4 – the other side of the back plate’s surface immediate to the batteries back plate is the a first temperature control element.  The protrusions as shown in Fig. 2 is not positively recited in claim 1), 
the first element (8) of the battery control system comprises at least one electrical component (80) and/or at least one electronic component (81) of the battery module (10) (see “… electrical connecting means 17… elongate bracket 20…”, [0152], “… back plate 81 comprises an inlet and an outlet fluid connection, fluidly connected to the plurality of fluid conduit members…”, [0198], Fig. 1-4 – an electrical connector is the first element),
the electrical component (80) of the battery module (10) is a cell connector (82) and/or a conductor (83) and/or that the electronic component (81) of the battery module (10) is a switch, a safety element, a battery control system and/or a resistance (see “… electrical connecting means 17… elongate bracket 20…”, [0152], “… back plate 81 comprises an inlet and an outlet fluid connection, fluidly connected to the plurality of fluid conduit members…”, [0198], Fig. 1-4 – an electrical connector is the first element), and
wherein the second housing element (3) forms a second temperature control structure (102) on a face that is facing the inner chamber (5) (see [0159], Fig. 1-3 – the surface of the channel 34 facing toward the battery and spaced away from the battery is the second temperature control structure.  Again, the profusion as shown in instant Figure 2 Is not positively recited in claim 1),
the first element (8) of the battery control system is arranged in a thermally conductive manner on a face of the cover element (100) that is facing the inner chamber (5) (see second embodiment, [0213], Fig. 7 – interconnector 102).
Regarding the arrangement of the cover element with respect to the second housing element, Morris discloses another embodiment as shown in Figures 6 and 7 where the heat transfer interconnector 102 attached to the bottom 110 surface ([0213], Fig . 7).  The bladder 107 on the top inner surface of the heat transfer device 110 is the second temperature control structure and the cover member is the external surface 130 which covers the batteries from the fluid [0228].
	Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate the heat transfer structure of the second embodiment to the heat transfer structure of the first embodiment as to effectively control the temperature of the batteries.

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/              Primary Examiner, Art Unit 1723